                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  FORT SMITH DIVISION

UNITED STATES OF AMERICA                                                           PLAINTIFF

v.                                       No. 2:16-CR-20022

TERRANCE QUARTEZ JARRETT                                                         DEFENDANT

                                     OPINION AND ORDER

       The Court has received a report and recommendations (Doc. 112) from Chief United States

Magistrate Judge Mark E. Ford.         The Magistrate Judge recommends that the Court deny

Defendant’s motion (Doc. 102) to vacate his sentence. Defendant has filed objections (Doc. 115),

and the Court has reviewed the report and recommendations de novo in light of those objections.

28 U.S.C. § 636(b)(1)(C). The Court agrees with the Magistrate Judge that Defendant cannot show

prejudice, and the report and recommendations (Doc. 112) is ADOPTED IN ITS ENTIRETY.

       IT IS THEREFORE ORDERED that Defendant’s motion to vacate (Doc. 102) is DENIED.

No certificate of appealability shall issue.

       IT IS SO ORDERED this 21st day of June, 2021.


                                                             /s/P. K. Holmes,
                                                             P.K. HOLMES, III
                                                             U.S. DISTRICT JUDGE




                                                   1
